Citation Nr: 0611823	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-284 91A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a bilateral knee 
condition.  


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO). In that rating 
decision the RO denied entitlement to service connection for 
a bilateral knee condition. The veteran perfected an appeal 
of this issue.

The veteran submitted additional evidence in December 2005 
for the Board's consideration.  The Board received a signed 
waiver from the veteran of initial consideration by the 
agency of original jurisdiction in April 2006.

FINDING OF FACT

Bilateral degenerative joint disease of the knees is not 
shown to have been present in service, or for many years 
thereafter, nor is it the result of any incident or incidents 
of the veteran's period of active military service. 

CONCLUSION OF LAW

Bilateral degenerative joint disease of the knees was not 
incurred in or aggravated by active military service, nor may 
such a disability be presumed to have been so incurred.  
38 U.S.C.A. §§  1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

      Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this case, in an August 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as a July 2004 Statement of 
the Case (SOC).  These documents provided him with notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Therefore, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, private medical reports, 
and lay statements.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which consists of:  his multiple contentions, 
including those at the December 2005 VA hearing; service 
medical records; private medical records; and statements from 
the veteran's friends and family.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks service connection for a 
bilateral knee disability.  In pertinent part, it is argued 
that the veteran consistently hit his knees while working on 
tugboats while in service which lead to his currently 
diagnosed bilateral knee disability.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection  
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability or disabilities, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the incurrence or aggravation 
of a disease or injury during service; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year of date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002);  
38 C.F.R. §§ 3.307, 3.309 (2005). 

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of any disability of the veteran's knees.  While he 
was seen twice for leg pain, that pain was described to be 
cramping located in his calf muscle.  On a physical 
examination prior to disciplinary confinement in October 1976 
the veteran denied any medical problems.  On the veteran's 
October 1977 Report of Medical History for purposes of 
separation, he indicated that he had cramps in his legs but 
denied having a trick or locked knee or arthritis.  At the 
contemporaneous service separation examination, no pertinent 
diagnoses regarding the veteran's knees were noted.  

The earliest clinical indication of the presence of any of 
the bilateral knee disabilities is revealed by private 
medical records dated in February 2002, approximately 25 
years following the veteran's discharge from service.  At 
that time he received treatment for bilateral knee pain which 
he reported started bothering him one month prior.  X-rays at 
that time revealed only minimal degenerative changes in the 
knees.  

The Board acknowledges that the veteran's symptoms are 
currently diagnosed as bilateral medial and patellofemoral 
degenerative osteoarthritis.  However, there is no indication 
that his knee disabilities are in any way related to his 
period of active military service.  In point of fact, a 
January 2006 assessment from an orthopedic physician noted 
there was "no way" for him to objectively link the 
veteran's degenerative osteorarthritic changes with his in-
service duties on the tug boat.  

The veteran's friends and family have indicated that they 
recall the veteran reporting that he banged his knees in 
service and complaining of knee pain while in service and 
thereafter.  However, none of these laypersons observed the 
veteran injuring his knees in service.  In any event, the 
Board finds the contemporaneous service medical records more 
probative of the state of the veteran's health in service 
than recollections rendered approximately 27 years after-the-
fact.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 
1997) (the Board is entitled to discount 
the weight, credibility, and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence).  

Moreover, the veteran sought treatment in service on multiple 
occasions for various complaints, but did not mention knee 
pain at any point.  The Board finds it unlikely that the 
veteran would not have mentioned chronic knee pain at some 
point during service, when those records show he presented on 
multiple occasions for relatively minor complaints such as 
rhinitis symptoms and acne. 

In the absence of evidence of a knee disability in service, 
evidence of arthritis within one year following discharge 
from service, or competent evidence of a nexus between the 
veteran's current bilateral knee disabilities and in-service 
duties the claim for service connection must be denied. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991). 


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


